Exhibit 10.1

 

EXECUTION VERSION

RESOLUTE ENERGY CORPORATION

$75,000,000
8.50% Senior Notes due 2020

Purchase Agreement

April 5, 2018

Goldman Sachs & Co. LLC

As Representative of the
Initial Purchasers listed
in Schedule 1 hereto

c/o Goldman Sachs & Co. LLC
200 West Street New
York, New York 10282-2198

Ladies and Gentlemen:

Resolute Energy Corporation, a Delaware corporation (the “Company”), proposes to
issue and sell to the initial purchasers listed in Schedule 1 hereto (the
“Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $75,000,000 aggregate principal amount of its 8.50% Senior
Notes due 2020 (the “Notes”). In the event that only one Initial Purchaser is
listed in Schedule 1 hereto, any references to the “Initial Purchasers” shall be
deemed to refer to the sole Initial Purchaser in the singular form listed in
such Schedule 1 to this Purchase Agreement (this “Agreement”).

The Securities (as defined below) are to be issued under the indenture (as
amended or supplemented to the date hereof, the “Base Indenture”), dated as of
April 25, 2012, among the Company, the Guarantors identified on Schedule 2
hereto (each a “Guarantor” and collectively, the “Guarantors”) and Delaware
Trust Company (as successor to U.S. Bank, National Association), as trustee (the
“Trustee”), and the supplemental indenture, to be dated as of the Closing Date
(as defined below) (the “Supplemental Indenture” and, together with the Base
Indenture, the “Indenture”), among the Company, the Guarantors and the Trustee.
The Notes will be unconditionally guaranteed (the “Guarantees” and, together
with the Notes, the “Securities”) as to the payment of principal and interest by
the Guarantors. The Securities will have the benefit of a registration rights
agreement (the “Registration Rights Agreement”) to be dated as of the Closing
Date, among the Company, the Guarantors and the Initial Purchasers, pursuant to
which the Company will agree to register the Securities under the Securities Act
of 1933, as amended (the “Securities Act”), subject to the terms and conditions
therein specified.

The Company has previously issued $525,000,000 aggregate principal amount of
8.50% Senior Notes due 2020 (the “Existing Notes”) under the Base Indenture. The
Notes constitute an offering of “Additional Notes” (as such term is defined in
the Base Indenture) under the Base Indenture. Except as otherwise disclosed in
the Disclosure Package and the Final Memorandum

 

--------------------------------------------------------------------------------

 

(each as defined below), the Notes will have terms identical to the Existing
Notes and will be treated as a single class of securities for all purposes under
the Indenture, except that the Notes may have separate CUSIP and ISIN numbers
from that of the Existing Notes.

The sale of the Securities to the Initial Purchasers will be made without
registration of the Securities under the Securities Act in reliance upon
exemptions from the registration requirements of the Securities Act. The Company
understands that the Initial Purchasers propose to offer the Securities in
accordance with Rule 144A under the Securities Act to persons reasonably
believed to be “qualified institutional buyers” (as defined in Rule 144A) and to
non-U.S. persons outside the United States in accordance with Regulation S under
the Securities Act.

In connection with the offering of the Securities, the Company has prepared a
preliminary offering memorandum, dated April 5, 2018 (as amended or supplemented
at the date thereof, including any and all exhibits thereto and the information
incorporated by reference therein, the “Preliminary Memorandum”), and a final
offering memorandum, dated April 5, 2018 (as amended or supplemented to the date
of such amendment or supplement, including any and all exhibits thereto and any
information incorporated by reference therein, the “Final Memorandum”)
disclosing the offering price (the “Offering Price”). Each of the Preliminary
Memorandum and the Final Memorandum sets forth certain information concerning
the Company, the Guarantors and the Securities. The Company hereby confirms that
it has authorized the use of the Disclosure Package (as defined below) and the
Final Memorandum in connection with the offer and sale of the Securities by the
Initial Purchasers. Unless stated to the contrary, any references herein to the
terms “amend,” “amendment” or “supplement” with respect to the Disclosure
Package and the Final Memorandum shall be deemed to refer to and include any
information filed after such date under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), that is deemed to be incorporated by reference
therein.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Company had prepared the following information (collectively, the
“Disclosure Package”): the Preliminary Memorandum, as supplemented and amended
by the written communications listed on Annex A hereto, including the pricing
term sheet substantially in the form attached as Annex B hereto (the “Pricing
Term Sheet”), which has been prepared for use in connection with the offering of
the Securities.

1. Representations and Warranties of the Company and the Guarantors. The Company
and each Guarantor represents and warrants to, and agrees with, each Initial
Purchaser that (at the time of signing this Agreement and the Time of Sale):

(a)Preliminary Memorandum; Final Memorandum. The Preliminary Memorandum, as of
its date, did not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading. As of its date
and on the Closing Date, the Final Memorandum did not and will not (and any
amendment or supplement thereto, as of its date and at the Closing Date) contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided, however, that the Company
makes no representation or warranty as to the information contained in or
omitted from the Preliminary Memorandum or the Final

2

 

--------------------------------------------------------------------------------

 

Memorandum, or any amendment or supplement thereto, in reliance upon and in
conformity with information furnished in writing to the Company by or on behalf
of the Initial Purchasers through the Representative specifically for inclusion
therein, it being understood and agreed that the only such information furnished
by or on behalf of any Initial Purchaser consists of the information described
as such in Section 7(b) hereof.

(b)Disclosure Package. The Disclosure Package, as of the Time of Sale did not,
and as of the Closing Date will not, contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The preceding sentence does not apply to statements in or
omissions from the Disclosure Package based upon and in conformity with written
information furnished to the Company by any Initial Purchaser through the
Representative specifically for use therein, it being understood and agreed that
the only such information furnished by or on behalf of any Initial Purchaser
consists of the information described as such in Section 7(b) hereof.

(c)Additional Written Communications. The Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not made, used, prepared, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any “written communication”
(as defined in Rule 405 under the Securities Act) that constitutes an offer to
sell or solicitation of an offer to buy the Securities (each such communication
by the Company or its agents and representatives (other than a communication
referred to in clauses (i), (ii) and (iii) below) an “Issuer Written
Communication”) other than (i) the Preliminary Memorandum, (ii) the Final
Memorandum, (iii) the documents listed on Annex A hereto, including a term sheet
substantially in the form set forth in Annex B hereto, which constitute part of
the Disclosure Package, (iv) each electronic “road show” (as defined in Rule
433(h) under the Securities Act) and (v) any other written communications
approved in writing in advance by the Representative. Each such Issuer Written
Communication, when taken together with the Disclosure Package, did not, and at
the Closing Date, will not, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that the Company makes no representation or warranty with respect to
any statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in such Issuer Written Communication, it
being understood and agreed that the only such information furnished by any
Initial Purchaser consists of the information described as such in Section 7(b)
hereof.

(d)No Integration. None of the Company, its affiliates, or any person acting on
its or their behalf has, directly or indirectly, made offers or sales of any
security, or solicited offers to buy any security, under circumstances that
would require the registration of the Securities under the Securities Act.

(e)No General Solicitation. None of the Company, its affiliates, or any person
acting on its or their behalf has: (i) engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D of the
Securities Act) in connection with any offer or sale of the Securities or
(ii) with respect to Securities sold outside the United States to non-U.S.

3

 

--------------------------------------------------------------------------------

 

persons (within the meaning of Regulation S of the Securities Act), engaged in
any directed selling efforts (within the meaning of Regulation S of the
Securities Act) with respect to the Securities; and each of the Company, its
Affiliates and each person acting on its or their behalf has complied with the
offering restrictions requirement of Regulation S of the Securities Act.

(f)144A Eligibility. The Securities satisfy the eligibility requirements of Rule
144A(d)(3) under the Securities Act.

(g)No Registration. No registration under the Securities Act is required for the
offer and sale of the Securities to or by the Initial Purchasers in the manner
contemplated herein, in the Disclosure Package and the Final Memorandum.

(h)Investment Company Act. None of the Company or any of the Guarantors is, and
after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in the Disclosure Package and
the Final Memorandum will be, an “investment company” as defined in the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Securities and Exchange Commission (the “Commission”) promulgated thereunder.

(i)No Solicitation of Purchases. None of the Company or any of the Guarantors
has paid or agreed to pay to any person any compensation for soliciting another
to purchase any securities of the Company (except as contemplated in this
Agreement).

(j)No Stabilization. None of the Company or any of the Guarantors has taken,
directly or indirectly, any action designed to or that has constituted or that
might reasonably be expected to cause or result, under the Exchange Act or
otherwise, in stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Securities.

(k)Organization and Good Standing. Each of the Company and its subsidiaries has
been duly incorporated or organized, as the case may be, and is validly existing
as a corporation or limited liability company in good standing under the laws of
the jurisdiction in which it is chartered or organized with full corporate or
limited liability company power and authority to own or lease, as the case may
be, and to operate its properties and conduct its business as described in the
Disclosure Package and the Final Memorandum, and is duly qualified to do
business as a foreign corporation or limited liability company and is in good
standing under the laws of each jurisdiction that requires such qualification.

(l)Capital Stock. All the outstanding shares of capital stock or membership
interests, as the case may be, of the Company and each subsidiary have been duly
authorized and validly issued and, with respect to capital stock, are fully paid
and nonassessable, and, except as otherwise set forth in the Disclosure Package
and the Final Memorandum, (i) all outstanding shares of capital stock or
membership interests of the subsidiaries are owned by the Company either
directly or through wholly owned subsidiaries free and clear of any security
interest, claim, lien or encumbrance and (ii) there are no outstanding rights
(including, without limitation, pre-emptive rights), warrants or options to
acquire, or instruments convertible into or exchangeable for, any shares of
capital stock or other equity interest in the Company or any of its
subsidiaries, or any contract, commitment, agreement, understanding or
arrangement of any kind relating to

4

 

--------------------------------------------------------------------------------

 

the issuance of any capital stock of the Company or any such subsidiary, any
such convertible or exchangeable securities or any such rights, warrants or
options.

(m)Legal Proceedings. The statements under the heading Part I, Item 3 “Legal
Proceedings” in the Company’s Annual Report for the year ended December 31, 2017
incorporated by reference in the Disclosure Package and the Final Memorandum
fairly summarize the matters therein described in all material respects.

(n)Due Authorization; Execution and Delivery. Each of the Company and the
Guarantors has all requisite corporate or limited liability company power and
authority to execute, deliver and perform its obligations under this Agreement,
the Supplemental Indenture, the Registration Rights Agreement, the Notes and the
Guarantees (collectively, the “Transaction Documents”) and to perform its
obligations under the Base Indenture. This Agreement has been duly authorized,
executed and delivered by the Company and the Guarantors; the Base Indenture has
been duly authorized by the Company and the Guarantors and, assuming due
authorization, execution and delivery thereof by the Trustee, constitutes a
legal, valid and binding instrument enforceable against the Company in
accordance with its terms (subject, as to the enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
transfer or other laws affecting creditors’ rights generally from time to time
in effect and to general principles of equity (collectively, “Enforceability
Exceptions”)); the Registration Rights Agreement has been duly authorized by the
Company and each Guarantor and, assuming the due authorization, execution and
delivery by each of the Initial Purchasers, when executed and delivered by the
Company and each Guarantor, the Registration Rights Agreement will constitute a
legal, valid and binding instrument enforceable against the Company and each
Guarantor in accordance with its terms (subject to the Enforceability
Exceptions); the Supplemental Indenture has been duly authorized by the Company
and the Guarantors and, assuming due authorization, execution and delivery
thereof by the Trustee, when executed and delivered by the Company, the
Supplemental Indenture will constitute a legal, valid and binding instrument
enforceable against the Company in accordance with its terms (subject to the
Enforceability Exceptions); and the Notes and the Guarantees have been duly
authorized, and, when the Notes are issued and authenticated in accordance with
the provisions of the Indenture and the Securities are delivered to and paid for
by the Initial Purchasers, the Securities will constitute the legal, valid and
binding obligations of the Company and each Guarantor, as applicable, entitled
to the benefits of the Indenture (subject to the Enforceability Exceptions).

(o)No Consents Required. No consent, approval, authorization, filing with or
order of any court or governmental agency or body is required in connection with
the execution, delivery and performance by the Company and the Guarantors of the
Transaction Documents, except such as may be required under the blue sky laws of
any jurisdiction in which the Securities are offered and sold and, in the case
of the Registration Rights Agreement, such as will be obtained under the
Securities Act and the Trust Indenture Act of 1939, as amended.

(p)No Conflicts. None of the issuance and sale of the Securities by the Company
and the Guarantors, the execution and delivery of this Agreement and the other
Transaction Documents or the performance of the obligations hereunder or
thereunder or will conflict with, result in a breach or violation or imposition
of any lien, charge or encumbrance upon any property or assets of the Company or
any of its subsidiaries pursuant to, (i) the charter or by-laws

5

 

--------------------------------------------------------------------------------

 

or comparable constituting documents of the Company or any of its subsidiaries;
(ii) the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which the Company or any of its subsidiaries is a party or bound
or to which its or their property is subject; or (iii) any statute, law, rule,
regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or any of its subsidiaries or any of its or their
properties, except in the case of (ii) and (iii) for breaches or violations that
would not, individually or in the aggregate, have a material adverse effect on
the condition (financial or otherwise), prospects, earnings, business or
properties of the Company and its subsidiaries, taken as a whole, whether or not
arising from transactions in the ordinary course of business (a “Material
Adverse Effect”).

(q)Financial Statements. The consolidated historical financial statements and
schedules of the Company and its consolidated subsidiaries included or
incorporated by reference in the Disclosure Package and the Final Memorandum
present fairly in all material respects the financial condition, results of
operations and cash flows of the Company and its subsidiaries as of the dates
and for the periods indicated, comply as to form with the applicable accounting
requirements of Regulation S-X and have been prepared in conformity with U.S.
generally accepted accounting principles (“GAAP”) applied on a consistent basis
throughout the periods involved (except as otherwise noted therein) and the
financial data set forth under the caption “Summary—Summary Selected
Consolidated Financial Information and Other Data” in the Disclosure Package and
the Final Memorandum fairly present in all material respects, on the basis
stated in the Disclosure Package and the Final Memorandum, the information
included or incorporated by reference therein.

(r)No Legal Matters. No action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries or its or their property is pending or, to the best
knowledge of the Company or any of its subsidiaries, threatened that (i) could
reasonably be expected to have a material adverse effect on the performance of
this Agreement and the other Transaction Documents or the consummation of any of
the transactions contemplated hereby or thereby or (ii) could reasonably be
expected to have a Material Adverse Effect, except as set forth in or
contemplated in the Disclosure Package and the Final Memorandum (exclusive of
any amendment or supplement thereto).

(s)No Violation or Default. Neither the Company nor any of its subsidiaries is
in violation or default of (i) any provision of its charter or bylaws or
comparable constituting documents; (ii) the terms of any indenture, contract,
lease, mortgage, deed of trust, note agreement, loan agreement or other
agreement, obligation, condition, covenant or instrument to which it is a party
or bound or to which its property is subject; or (iii) any statute, law, rule,
regulation, judgment, order or decree applicable to the Company or any of its
subsidiaries of any court, regulatory body, administrative agency, governmental
body, arbitrator or other authority having jurisdiction over the Company or any
of its subsidiaries or any of its or their properties, as applicable, except in
the case of (ii) and (iii), for such violations as would not reasonably be
expected to have a Material Adverse Effect.

6

 

--------------------------------------------------------------------------------

 

(t)Independent Accountants. KPMG LLP, who have certified certain financial
statements of the Company and its consolidated subsidiaries and delivered their
report with respect to the audited consolidated financial statements and
schedules included or incorporated by reference in the Disclosure Package and
the Final Memorandum, are independent public accountants with respect to the
Company, as required by the Exchange Act and the rules and regulations
thereunder and the rules and regulations of the Public Company Accounting
Oversight Board.

(u)No Stamp Taxes. There are no stamp or other issuance or transfer taxes or
duties or other similar fees or charges required to be paid in connection with
the execution and delivery of this Agreement or the issuance or sale of the
Securities.

(v)Taxes. The Company and each of its subsidiaries have filed all tax returns
that are required to be filed or have requested extensions thereof (except in
any case in which the failure so to file would not have a Material Adverse
Effect and except as set forth in or contemplated in the Disclosure Package and
the Final Memorandum (exclusive of any amendment or supplement thereto)) and
have paid all taxes required to be paid by them and any other assessment, fine,
interest or penalty levied against them, to the extent that any of the foregoing
is due and payable, except for any such tax, assessment, fine, interest or
penalty that is currently being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
established in accordance with GAAP or as would not have a Material Adverse
Effect and except as set forth in or contemplated in the Disclosure Package and
the Final Memorandum (exclusive of any amendment or supplement thereto).

(w)No Labor Disputes. No collective labor problem or dispute with the employees
of the Company or any of its subsidiaries exists or, to the knowledge of the
Company and the Guarantors, is threatened or imminent, and neither the Company
nor any of its subsidiaries is aware of any existing or imminent collective
labor disturbance by the employees of any of its or its subsidiaries’ principal
suppliers, contractors or customers, except as would not have a Material Adverse
Effect and except as set forth in or contemplated in the Disclosure Package and
the Final Memorandum (exclusive of any amendment or supplement thereto).

(x)No Restrictions on Subsidiary Dividends. No subsidiary of the Company is
currently prohibited, directly or indirectly, from paying any dividends to the
Company, from making any other distribution on such subsidiary’s capital stock,
from repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s property or assets to the
Company or any other subsidiary of the Company, except under each of the
Company’s Third Amended and Restated Credit Agreement, dated February 17, 2017,
among the Company, as borrower, the guarantors party thereto, Bank of Montreal,
as administrative agent, and other agents and lenders from time to time party
thereto (as amended, restated, supplemented and otherwise modified to the date
hereof) and the Indenture and except as described in or contemplated in the
Disclosure Package and the Final Memorandum (in each case, exclusive of any
amendment or supplement thereto).

(y)Insurance. Each of the Company and its subsidiaries is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; all policies of insurance and

7

 

--------------------------------------------------------------------------------

 

fidelity or surety bonds insuring the Company or its subsidiaries or their
respective businesses, assets, employees, officers and directors are in full
force and effect; the Company and its subsidiaries are in compliance in all
material respects with the terms of such policies and instruments; there are no
material claims by the Company or its subsidiaries under any such policy or
instrument as to which any insurance company is denying liability or defending
under a reservation of rights clause; neither the Company nor any of its
subsidiaries has been refused any insurance coverage sought or applied for; and
neither the Company nor any of its subsidiaries has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect, except as set forth in or contemplated in the Disclosure Package
and the Final Memorandum (exclusive of any amendment or supplement thereto).

(z)Licenses and Permits. The Company and its subsidiaries possess all material
licenses, certificates, permits and other authorizations issued by all
applicable authorities necessary to conduct their respective businesses, and
neither the Company nor its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect,
except as set forth in or contemplated in the Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto) and except for
future permits and approvals expected to be obtained in the ordinary course in
connection with the future development of the Company’s properties.

(aa)Accounting Controls. The Company and its subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company’s and its subsidiaries’ internal controls over financial reporting are
effective and the Company and its subsidiaries are not aware of any material
weakness in their internal control over financial reporting.

(bb)Disclosure Controls. The Company and its subsidiaries maintain “disclosure
controls and procedures” (as such term is defined in Rule 13a-15(e) under the
Exchange Act); such disclosure controls and procedures are effective.

(cc)Environmental Laws. The Company and its subsidiaries are (i) in compliance
with any and all applicable laws and regulations relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”); (ii) have received
and are in compliance with all permits, licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) have not received notice from any person of any actual or potential
liability under any Environmental Law, except where such non-compliance with
Environmental Laws, failure to receive or comply with required permits, licenses
or other

8

 

--------------------------------------------------------------------------------

 

approvals, or liability would not, individually or in the aggregate, have a
Material Adverse Effect, except as set forth in or contemplated in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto). Except as set forth in the Disclosure Package and the Final
Memorandum, neither the Company nor any of its subsidiaries has been named as a
“potentially responsible party” under the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended.

In the ordinary course of its business, the Company periodically reviews the
effect of Environmental Laws on the business, operations and properties of the
Company and its subsidiaries, in the course of which it identifies and evaluates
associated costs and liabilities (including, without limitation, any capital or
operating expenditures required for clean-up, closure of properties or
compliance with Environmental Laws, or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties); on the basis of such review, the Company has reasonably
concluded that such associated costs and liabilities would not, singly or in the
aggregate, have a Material Adverse Effect, except as set forth in or
contemplated in the Disclosure Package and the Final Memorandum (including in
the risk factors set forth therein and exclusive of any amendment or supplement
thereto).

(dd)Compliance with ERISA. (i) The minimum funding standard under Section 302 of
the Employee Retirement Income Security Act of 1974, as amended, and the
regulations and published interpretations thereunder (“ERISA”), has been
satisfied by each “pension plan” (as defined in Section 3(2) of ERISA) which has
been established , maintained, sponsored or contributed to by the Company and/or
one or more of its subsidiaries, and the trust forming part of each such plan
which is intended to be qualified under Section 401 of the Internal Revenue Code
of 1986, as amended (the “Code”) is so qualified; (ii) each of the Company and
its subsidiaries has fulfilled its obligations, if any, under Section 515 of
ERISA; (iii) neither the Company nor any of its subsidiaries maintains or is
required to contribute to a “welfare plan” (as defined in Section 3(1) of ERISA)
which provides retiree or other post-employment welfare benefits or insurance
coverage (other than “continuation coverage” (as defined in Section 602 of
ERISA)); (iv) no prohibited transaction, within the meaning of Section 406 of
ERISA or Section 4975 of the Code, has occurred with respect to any pension plan
or welfare plan, excluding transactions effected pursuant to a statutory or
administrative exemption; (v) each pension plan and welfare plan established,
maintained, sponsored or contributed to by the Company and/or one or more of its
subsidiaries is in compliance in all material respects with applicable law; (vi)
none of the Company, any of its subsidiaries, nor any member of any of their
respective “Controlled Group” (defined as any entity, whether or not
incorporated, that is under common control with the Company within the meaning
of Section 4001(a)(14) of ERISA or any entity that would be regarded as a single
employer with the Company under Section 414(b), (c), (m) or (o) of the Code)
have at any time in the last six years sponsored, maintained, contributed to, or
been obligated to sponsor, maintain or contribute to, or have any liability,
actual or contingent, with respect to any pension plan subject to Title IV of
ERISA; and (vii) neither the Company nor any of its subsidiaries has incurred or
could reasonably be expected to incur any withdrawal liability under
Section 4201 of ERISA, any liability under Section 4062, 4063, or 4064 of ERISA,
or any other liability under Title IV of ERISA.

(ee)Material Subsidiaries. The subsidiaries listed on Annex C attached hereto
are the only “significant subsidiaries” of the Company (as defined in Rule 1-02
of Regulation S-X).

9

 

--------------------------------------------------------------------------------

 

(ff)Compliance with Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements and the money laundering statutes and the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or its subsidiaries with respect to the Money Laundering Laws is pending or, to
the knowledge of the Company or any of its subsidiaries, threatened.

(gg)Compliance with Sanctions. None of the Company nor any of its subsidiaries,
directors or officers or to the knowledge of the Company, or any of its
subsidiaries, any employee, agent or affiliate of the Company or any of its
subsidiaries is currently the subject of any sanctions administered or enforced
by the U.S. government (including, without limitation, by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State and including, without limitation, the designation as a “specially
designated national” or “blocked person”), the United Nations Security Council,
the European Union, or Her Majesty’s Treasury or other relevant sanctions
authority (collectively, “Sanctions”), nor is the Company or any of its
subsidiaries located, organized or resident in a country or territory that
currently is the subject or target of Sanctions that prohibit dealings with that
country or territory (each, a “Sanctioned Country”); and the Company will not
directly or indirectly use the proceeds of the offering of the Securities
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity (i) to fund or
facilitate any activities of or business with any person that currently is the
subject or target of Sanctions or is located, organized or resident in a
Sanctioned Country or (ii) in any other manner that will result in a violation
of Sanctions.

(hh)No Unlawful Payments. The Company and its subsidiaries do not currently have
any operations, or conduct any business, outside of the United States; and
neither the Company nor any of its subsidiaries, directors or officers or, to
the knowledge of the Company or any of its subsidiaries, any employee, agent or
affiliate of the Company or any of its subsidiaries is aware of or has taken any
action, directly or indirectly, that would result in a violation by such persons
of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”), including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; and the Company, its
subsidiaries and, to the knowledge of the Company, its affiliates have conducted
their businesses in compliance with the FCPA.

(ii)Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company and the Company’s directors or officers, in their capacities as such, to
materially comply with any provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith (the “Sarbanes-Oxley
Act”), including Section 402 relating to loans and Sections 302 and 906 relating
to certifications.

10

 

--------------------------------------------------------------------------------

 

(jj)Tax Disclosure. To the knowledge of the Company and its subsidiaries, the
statements in the Disclosure Package and the Final Memorandum under the heading
“Material United States Federal Income Tax Considerations”, insofar as they
purport to constitute summaries of United States federal tax law and regulations
or legal conclusions with respect thereto, constitute accurate summaries of such
matters in all material respects, subject to the qualifications and assumptions
stated therein.

(kk)Independent Engineer. Netherland, Sewell & Associates, Inc. who have
delivered their report with respect to substantially all of the Company’s oil
and natural gas reserves at December 31, 2017, was, as of the date of such
report, and is, as of the date hereof, an independent petroleum engineer with
respect to the Company.

(ll)Reserves Estimates. The information underlying the estimates of reserves of
the Company included in the Disclosure Package and the Final Memorandum,
including, without limitation, production, costs of operation and development,
current prices for production, agreements relating to current and future
operations and sales of production, was true and correct in all material
respects on the dates such estimates were made and such information was supplied
and was prepared in accordance with customary industry practices for companies
of comparable size; other than normal production of the reserves, intervening
market commodity price fluctuations, fluctuations in demand for such products,
adverse weather conditions, unavailability or increased costs of rigs,
equipment, supplies or personnel, the timing of third party operations, issues
relating to gathering, processing, refining or transportation and other than as
described in the Disclosure Package and the Final Memorandum, the Company is not
aware of any facts or circumstances that would result in a material adverse
change in the aggregate net reserves, or the present value of future net cash
flows therefrom, as described in the Disclosure Package and the Final
Memorandum; estimates of such reserves and present values as described in the
Disclosure Package and the Final Memorandum comply in all material respects with
the applicable requirements of Regulation S-X and Subpart 1200 of Regulation S-K
under the Securities Act.

(mm)Real and Personal Properties. Each of the Company and its subsidiaries owns
or leases all such properties as are necessary to the conduct of its operations
as presently conducted. The Company and its subsidiaries have valid, legal and
defensible title to the interests in oil and gas properties underlying the
estimates of the Company’s proved reserves described in the Disclosure Package
and the Final Memorandum and good and marketable title to all other real
property and to all personal property described in the Disclosure Package and
the Final Memorandum as being owned by them, in each case free and clear of all
liens, encumbrances and defects, except as (i) disclosed or contemplated in the
Disclosure Package and the Final Memorandum or (ii) do not materially and
adversely affect the value of such property and do not materially interfere with
the use made or proposed to be made of such property by the Company or its
subsidiaries; any real property and buildings held under lease or sublease by
the Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases, with such exceptions as are not material and do not
interfere with the use made or proposed to be made of such property by the
Company or its subsidiaries; and the working interests derived from oil, gas and
mineral leases or mineral interests which constitute a portion of the real
property held or leased by the Company and its subsidiaries reflect in all
material respects the right of the Company and its subsidiaries to explore,
develop or produce hydrocarbons from such real property, and the care taken by
the Company and its subsidiaries with respect to acquiring or

11

 

--------------------------------------------------------------------------------

 

otherwise procuring such leases or mineral interests was generally consistent
with standard industry practices in the areas in which the Company and its
subsidiaries operate for acquiring or procuring leases and interests therein to
explore, develop or produce hydrocarbons.

(nn)Related Parties. No material relationship, direct or indirect, exists
between or among the Company or any Guarantor, on the one hand, and the
directors, officers, stockholders, customers or suppliers of the Company or any
Guarantor, on the other hand, that is not described in the Disclosure Package
and the Final Memorandum.

(oo)Statistical and Market Data. Nothing has come to the attention of the
Company or its subsidiaries that has caused the Company or the Guarantors to
believe that the statistical and market-related data included in the Disclosure
Package and the Final Memorandum and the consolidated financial statements of
the Company and its subsidiaries included or incorporated by reference in the
Disclosure Package and the Final Memorandum is not based on or derived from
sources that are reliable and accurate in all material respects.

(pp)No Material Adverse Change. Since the dates as of which information is given
in the Disclosure Package (exclusive of any amendment or supplement thereto) and
the Final Memorandum, there has not been any change, or any development
involving a prospective change, in or affecting the condition (financial or
otherwise), prospects, earnings, business or properties of the Company and its
subsidiaries taken as a whole, whether or not arising from transactions in the
ordinary course of business, except as set forth in or contemplated in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto), the effect of which is so material and adverse as to make
it impractical or inadvisable to proceed with the offering or delivery of the
Securities as contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto).

(qq)Margin Rules. Neither the issuance, sale and delivery of the Notes nor the
application of the proceeds thereof by the Company and the Guarantors as
described in each of the Disclosure Package and the Final Memorandum will
violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System or any other regulation of such Board of Governors.

Any certificate signed by any officer of the Company or the Guarantors, as the
case may be, and delivered to the Representative or counsel for the Initial
Purchasers in connection with the offering of the Securities shall be deemed a
representation and warranty by the Company and the Guarantors, as to matters
covered thereby, to each Initial Purchaser.

2. Purchase and Sale. Subject to the terms, conditions, representations,
warranties and agreements set forth herein, the Company agrees to sell to each
Initial Purchaser, and each Initial Purchaser agrees, severally and not jointly,
to purchase from the Company, at a purchase price of 99.5% of the principal
amount thereof (the “Purchase Price”), plus accrued interest and amortization of
original issue discount, if any, from and including November 1, 2017 to the
Closing Date, the principal amount of Securities set forth opposite such Initial
Purchaser’s name in Schedule 1 hereto; provided, however, that in the event the
Offering Price (exclusive of accrued interest) is less than the Purchase Price,
each of the Initial Purchasers, severally and not jointly, shall additionally
reimburse the Company at the Closing Date in amount equal to the

12

 

--------------------------------------------------------------------------------

 

difference between the Offering Price and the Purchase Price multiplied by the
aggregate principal amount of the Securities as set forth opposite the names of
the several Initial Purchasers in Schedule I hereto.

3. Delivery and Payment. Delivery of and payment for the Notes shall be made at
10:00 A.M., New York City time, on April 9, 2018, or at such time on such later
date not more than three Business Days after the foregoing date as the
Representative shall designate, which date and time may be postponed by
agreement between the Representative and the Company or as provided in Section
10 hereof (such date and time of delivery and payment for the Notes being herein
called the “Closing Date”). Delivery of the Notes shall be made to the
Representative for the respective accounts of the several Initial Purchasers
against payment by the several Initial Purchasers through the Representative of
the purchase price thereof to or upon the order of the Company by wire transfer
payable in same-day funds to the account specified by the Company. Delivery of
the Notes shall be made through the facilities of The Depository Trust Company,
Euroclear System and Clearstream Banking S.A. unless the Representative shall
otherwise instruct.

4. Offering by the Initial Purchasers.

(a)The Company and the Guarantors understand that the Initial Purchasers intend
to offer the Securities for resale on the terms set forth in the Disclosure
Package. Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act or the securities laws of any other
jurisdiction and may not be offered or sold within the United States or to, or
for the account or benefit of, U.S. persons, except pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act and any other applicable securities laws.

(b)Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i)it has not offered or sold, and will not offer or sell, any Securities within
the United States or to, or for the account or benefit of, U.S. persons (x) as
part of their distribution at any time or (y) otherwise until 40 days after the
later of the commencement of the offering and the date of the closing of the
offering except:

 

(A)

to those it reasonably believes to be “qualified institutional buyers” (as
defined in Rule 144A under the Securities Act) or

 

(B)

in accordance with Rule 903 of Regulation S under the Securities Act;

(ii)neither it nor any person acting on its behalf has made or will make offers
or sales of the Securities in the United States by means of any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in the United States;

(iii)in connection with each sale pursuant to Section 4(b)(i)(A), it has taken
or will take reasonable steps to ensure that the purchaser of such Securities is
aware that such sale is being made in reliance on Rule 144A under the Securities
Act;

13

 

--------------------------------------------------------------------------------

 

(iv)neither it, nor any of its affiliates nor any person acting on its or their
behalf has engaged or will engage in any directed selling efforts (within the
meaning of Regulation S under the Securities Act) with respect to the
Securities;

(v)it is an “accredited investor” (as defined in Rule 501(a) of Regulation D
under the Securities Act);

(vi)it has complied and will comply with the offering restrictions requirement
of Regulation S under the Securities Act;

(vii)at or prior to the confirmation of sale of Securities (other than a sale of
Securities pursuant to Section 4(b)(i)(A) of this Agreement), it shall have sent
to each distributor, dealer or person receiving a selling concession, fee or
other remuneration that purchases Securities from it during the distribution
compliance period (within the meaning of Regulation S) a confirmation or notice
to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the date of closing of
the offering, except in either case in accordance with Regulation S or Rule 144A
under the Act. Additional restrictions on the offer and sale of the Securities
are described in the offering memorandum for the Securities. Terms used in this
paragraph have the meanings given to them by Regulation S.”

(viii)it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the Financial
Services and Markets Act 2000 (the “FSMA”)) received by it in connection with
the issue or sale of any Securities, in circumstances in which Section 21(1) of
the FSMA does not apply to the Company;

(ix)it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Securities in, from or
otherwise involving the United Kingdom; and

(x)In relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (each, a “Relevant Member State”), each of
the Initial Purchasers severally represents and agrees that with effect from and
including the date on which the Prospectus Directive is implemented in that
Relevant Member State (the “Relevant Implementation Date”) it has not made and
will not make an offer of Notes to the public in that Relevant Member State
prior to the publication of a prospectus in relation to the Notes which has been
approved by the competent authority in that Relevant Member State or, where
appropriate, approved in another Relevant Member State and notified to the
competent authority in that Relevant Member State, all in accordance with the
Prospectus Directive, except that it may, with effect from and

14

 

--------------------------------------------------------------------------------

 

including the Relevant Implementation Date, make an offer of Notes to the public
in that Relevant Member State at any time:

 

(A)

to any legal entity which is a qualified investor as defined in the Prospectus
Directive;

 

(B)

to fewer than 150 natural or legal persons (other than qualified investors as
defined in the Prospectus Directive) subject to obtaining the prior consent of
the Representative for any such offer; or

 

(C)

in any other circumstances falling within Article 3(2) of the Prospectus
Directive,

provided that no such offer of Securities shall result in a requirement for the
publication by the Company or any Initial Purchaser of a prospectus pursuant to
Article 3 of the Prospectus Directive.

For the purposes of this provision, the expression an “offer of Notes to the
public” in relation to any Notes in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Notes to be offered so as to enable an investor to
decide to purchase or subscribe the Notes, as the same may be varied in that
Member State by any measure implementing the Prospectus Directive in that Member
State and the expression “Prospectus Directive” means Directive 2003/71/EC (as
amended, including by Directive 2010/73/EU.

(c)Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections 6(f) and 6(g), counsel for the Company and counsel for the Initial
Purchasers, respectively, may rely upon the accuracy of the representations and
warranties of the Initial Purchasers, and compliance by the Initial Purchasers
with their agreements, contained in this Section 4, and each Initial Purchaser
hereby consents to such reliance.

(d)The Company acknowledges and agrees that the Initial Purchasers may offer and
sell Securities to or through any affiliate of an Initial Purchaser and that any
such affiliate may offer and sell Securities purchased by it to or through any
Initial Purchaser, in each case in accordance with applicable law.

5. Further Agreements of the Company and the Guarantors. The Company and each of
the Guarantors covenants and agrees with each Initial Purchaser that:

(a)Delivery of Copies. The Company will furnish to each Initial Purchaser and to
counsel for the Initial Purchasers, without charge, during the period referred
to in Section 5(e) below, as many copies of the materials contained in the
Disclosure Package, any Issuer Written Communication and the Final Memorandum
and any amendments and supplements thereto as they may reasonably request.

15

 

--------------------------------------------------------------------------------

 

(b)Pricing Term Sheet. The Company will prepare a pricing term sheet, containing
solely a description of final terms of the Securities and the offering thereof,
in the form approved by you and attached as Annex B hereto.

(c)Amendments or Supplements. The Company will not amend or supplement the
Disclosure Package or the Final Memorandum other than by filing documents under
the Exchange Act that are incorporated by reference therein without the prior
written consent of the Representative; provided, however, that prior to the
completion of the distribution of the Securities by the Initial Purchasers (as
defined by the Initial Purchasers), the Company will not file any document under
the Exchange Act that is incorporated by reference in the Disclosure Package or
the Final Memorandum unless, prior to such proposed filing, the Company has
furnished the Representative with a copy of such document for their review and
the Representative has not reasonably objected to the filing of such document.
The Company will promptly advise the Representative when any document filed
under the Exchange Act that is incorporated by reference in the Disclosure
Package or the Final Memorandum shall have been filed with the Commission.

(d)Issuer Written Communications. Without the prior written consent of the
Representative, the Company will not give to any prospective purchaser of the
Securities any Issuer Written Communication other than materials prepared by or
with the prior written consent of the Representative.

(e)Ongoing Compliance of the Disclosure Package and the Final Memorandum. If at
any time prior to the completion of the sale of the Securities by the Initial
Purchasers (as determined by the Representative), any event occurs as a result
of which the Disclosure Package or the Final Memorandum, as then amended or
supplemented, would include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made or the circumstances then
prevailing, not misleading, or as a result of which it would be necessary to
amend or supplement the Disclosure Package or the Final Memorandum to comply
with applicable law, the Company will promptly (i) notify the Representative of
any such event; (ii) subject to the requirements of Section 5(c), prepare an
amendment or supplement that will correct such statement or omission or effect
such compliance; and (iii) supply any supplemented or amended Disclosure Package
or Final Memorandum to the Initial Purchasers and counsel for the Initial
Purchasers without charge in such quantities as they may reasonably request.

(f)Blue Sky Compliance. The Company will arrange, if necessary, for the
qualification of the Securities for sale by the Initial Purchasers under the
laws of such jurisdictions as the Representative may reasonably request and will
maintain such qualifications in effect so long as required for the sale of the
Securities; provided that in no event shall the Company be obligated to qualify
to do business in any jurisdiction where it is not now so qualified or to take
any action that would subject it to service of process in suits, other than
those arising out of the offering or sale of the Securities, in any jurisdiction
where it is not now so subject. The Company will promptly advise the
Representative of the receipt by the Company or any Guarantor of any
notification with respect to the suspension of the qualification of the
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose.

16

 

--------------------------------------------------------------------------------

 

(g)Use of Proceeds. The Company will apply the net proceeds from the sale of the
Securities as described in the Disclosure Package and the Final Memorandum under
the heading “Use of Proceeds.”

(h)No Stabilization. None of the Company or any Guarantor will take, directly or
indirectly, any action designed to stabilize or manipulate, or that reasonably
would be expected to cause or result in the stabilization or manipulation of,
the price of any security of the Company or any Guarantor in connection with the
offering of the Securities.

(i)Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities, prospective purchasers of the Securities
designated by such holders and securities analysts, in each case upon request,
the information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

(j)No Resales by the Company. The Company will not, and will not permit any of
its affiliates to, resell any Securities that have been acquired by any of them.

(k)No Integration. None of the Company, its affiliates, or any person acting on
its or their behalf will, directly or indirectly, make offers or sales of any
security, or solicit offers to buy any security, under circumstances that would
require the registration of the Securities under the Securities Act.

(l)Compliance with Regulation S. None of the Company, its affiliates, or any
person acting on its or their behalf will engage in any directed selling efforts
(within the meaning of Regulation S under the Securities Act) with respect to
the Securities; and each of them will comply with the offering restrictions
requirement of Regulation S under the Securities Act.

(m)No General Solicitation. None of the Company, its affiliates, or any person
acting on its or their behalf will engage in any form of general solicitation or
general advertising (within the meaning of Regulation D under the Securities
Act) in connection with any offer or sale of the Securities in the United
States.

(n)DTC Eligibility. The Company will cooperate with the Representative and use
its best efforts to permit the Securities to be eligible for clearance and
settlement through The Depository Trust Company, Euroclear System and Clearsteam
Banking S.A.

(o)Legends. Each of the Securities will bear, to the extent applicable, the
legend contained in “Transfer Restrictions” in the Preliminary Memorandum and
the Final Memorandum for the time period and upon the other terms stated
therein.

(p)Clear Market. The Company will not for a period of 60 days following the Time
of Sale, without the prior written consent of the Representative, offer, sell,
contract to sell, pledge, otherwise dispose of, or enter into any transaction
which is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise) by the Company or any affiliate of the

17

 

--------------------------------------------------------------------------------

 

Company or any person in privity with the Company or any affiliate of the
Company), directly or indirectly, or announce the offering, of any debt
securities issued or guaranteed by the Company (other than the Securities).

(q)Sarbanes-Oxley Act. The Company will comply with all applicable securities
laws, rules and regulations, including, without limitation, the Sarbanes Oxley
Act, and use its reasonable best efforts to cause the Company’s directors and
officers, in their capacities as such, to comply with such laws, rules and
regulations, including without limitation, the provisions of the Sarbanes Oxley
Act.

6. Conditions to the Obligations of the Initial Purchasers. The obligation of
each Initial Purchaser to purchase the Securities on the Closing Date as
provided herein is subject to the performance by the Company and the Guarantors
of their respective covenants and other obligations hereunder and to the
following additional conditions:

(a)Representations and Warranties. The representations and warranties of the
Company and the Guarantors contained herein shall be true and correct at the
Time of Sale and on and as of the Closing Date (or, to the extent any such
representation or warranty was given as a particular date, as of such particular
date); and the statements of the Company and the Guarantors and their respective
officers made in any certificates delivered pursuant to this Agreement shall be
true and correct on and as of the Closing Date (or, to the extent any such
statement was made as a particular date, as of such particular date).

(b)No Downgrade. Subsequent to the Time of Sale, there shall not have been any
decrease in the rating of any of the Company’s debt securities by any
“nationally recognized statistical rating organization” (as defined under
Section 3(a)(62) of the Exchange Act) or any notice given of any intended or
potential decrease in any such rating or of a possible change in any such rating
that does not indicate the direction of the possible change.

(c)No Material Adverse Change. Subsequent to the dates as of which information
is given in the Disclosure Package (exclusive of any amendment or supplement
thereto) and the Final Memorandum (exclusive of any amendment or supplement
thereto), there shall not have been any change, or any development involving a
prospective change, in or affecting the condition (financial or otherwise),
prospects, earnings, business or properties of the Company and its subsidiaries
taken as a whole, whether or not arising from transactions in the ordinary
course of business, except as set forth in or contemplated in the Disclosure
Package and the Final Memorandum (exclusive of any amendment or supplement
thereto), the effect of which is in the sole judgment of the Representative, so
material and adverse as to make it impractical or inadvisable to proceed with
the offering or delivery of the Securities as contemplated in the Disclosure
Package and the Final Memorandum (exclusive of any amendment or supplement
thereto).

(d)Accounting Comfort Letters for Company. On the date of this Agreement and on
the Closing Date, KPMG LLP shall have furnished to the Representative, at the
request of the Company, letters, dated the respective dates of delivery thereof
and addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to

18

 

--------------------------------------------------------------------------------

 

initial purchasers with respect to the financial statements and certain
financial information of the Company and its subsidiaries contained or
incorporated by reference in the Disclosure Package and the Final Memorandum;
provided that the letters delivered on the Closing Date shall use a “cut-off”
date no more than three business days prior to such Closing Date.

(e)Reserves Comfort Letters for Company. On the date of this Agreement and on
the Closing Date, Netherland, Sewell & Associates, Inc. shall have furnished to
the Representative, at the request of the Company, letters, dated the respective
dates of delivery thereof and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representative, covering certain
matters relating to information about the reserves of the Company and its
subsidiaries contained in the Disclosure Package, any Issuer Written
Communication (other than any electronic road show) and the Final Memorandum and
any amendments or supplements to any of the foregoing.

(f)Opinion of Counsel for the Company. Arnold & Porter LLP, counsel for the
Company, shall have furnished to the Representative, at the request of the
Company, its written opinion letter and 10b-5 statement, dated the Closing Date
and addressed to the Initial Purchasers, in the form set forth in Exhibit A
hereto.

(g)Opinion of Counsel for the Initial Purchasers. The Initial Purchasers shall
have received on and as of the Closing Date, an opinion letter and a 10b-5
statement of Simpson Thacher & Bartlett LLP, counsel for the Initial Purchasers,
with respect to such matters as the Representative may reasonably request, and
such counsel shall have received such documents and information as they may
reasonably request to enable them to pass upon such matters.

(h)No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities; and no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of the Closing Date, prevent the issuance or sale of the
Securities.

(i)Good Standing. The Representative shall have received on and as of the
Closing Date, satisfactory evidence of the good standing of the Company and the
Guarantors in their respective jurisdictions of organization and their good
standing as foreign entities in such other jurisdictions as the Representative
may reasonably request at least five business days prior to the Closing Date, in
each case in writing or any standard form of telecommunication from the
appropriate governmental authorities of such jurisdictions.

(j)Chief Financial Officers’ Certificate. On the date of this Agreement and on
the Closing Date, the Company shall have furnished to the Representative
certificates, signed by the Company’s principal financial officer, in form and
substance reasonably satisfactory to the Representative.

(k)Officers’ Certificate. The Company and each Guarantor shall have furnished to
the Representative a certificate, signed by the Company’s and each Guarantors’
(x) Chief Executive Officer or the President and (y) principal financial or
accounting officer, dated as of

19

 

--------------------------------------------------------------------------------

 

the Closing Date, to the effect that the signers of such certificate have
carefully examined the Disclosure Package and the Final Memorandum and any
supplements or amendments thereto, and this Agreement and that:

(i)the representations and warranties of the Company and the Guarantors in this
Agreement are true and correct on and as of the Closing Date with the same
effect as if made on the Closing Date (or, to the extent any such representation
or warranty was given as a particular date, as of such particular date), and the
Company and the Guarantors have complied with all the agreements and satisfied
all the conditions on their parts to be performed or satisfied hereunder at or
prior to the Closing Date; and

(ii)since the date of the most recent financial statements included or
incorporated by reference in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto), there has been no material
adverse change in the condition (financial or otherwise), prospects, earnings,
business or properties of the Company and its subsidiaries, taken as a whole,
whether or not arising from transactions in the ordinary course of business,
except as set forth in or contemplated in the Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto).

(l)Registration Rights Agreement. The Initial Purchasers shall have received a
counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of the Company and each of the
Guarantors.

(m)Supplemental Indenture and the Notes. The Supplemental Indenture shall have
been duly executed and delivered by a duly authorized officer of the Company,
each of the Guarantors and the Trustee, and the Notes shall have been duly
executed and delivered by a duly authorized officer of the Company and duly
authenticated by the Trustee.

(n)DTC Eligibility. The Securities shall be eligible for clearance and
settlement through The Depository Trust Company.

(o)Additional Documents. On or prior to the Closing Date, the Company and the
Guarantors shall have furnished to the Representative such further information,
certificates and documents as the Representative may reasonably request.

If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Representative and counsel
for the Initial Purchasers, this Agreement and all obligations of the Initial
Purchasers hereunder may be cancelled at, or at any time prior to, the Closing
Date by the Representative. Notice of such cancellation shall be given to the
Company in writing or by telephone or facsimile confirmed in writing.

7. Indemnification and Contribution.

(a)Indemnification of the Initial Purchasers. The Company and each of the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser,

20

 

--------------------------------------------------------------------------------

 

and each of their respective directors, partners, officers, employees,
affiliates and agents of each Initial Purchaser and each person who controls any
Initial Purchaser within the meaning of either the Securities Act or the
Exchange Act against any and all losses, claims, damages or liabilities, joint
or several, to which they or any of them may become subject under the Securities
Act, the Exchange Act or other U.S. federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities or actions in respect thereof arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Memorandum, the Disclosure Package, the Final Memorandum, any Issuer
Written Communication or any other written information used by or on behalf of
the Company in connection with the offer or sale of the Securities, or in any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and agrees to
reimburse each such indemnified party, as incurred, for any legal or other
expenses reasonably incurred by it in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Company and the Guarantors will not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon
any such untrue statement or alleged untrue statement or omission or alleged
omission made in the Preliminary Memorandum, the Disclosure Package or the Final
Memorandum, or in any amendment thereof or supplement thereto, in reliance upon
and in conformity with written information furnished to the Company, by or on
behalf of any Initial Purchaser through the Representative specifically for
inclusion therein. This indemnity agreement will be in addition to any liability
that the Company or the Guarantors may otherwise have.

(b)Indemnification of the Company. Each Initial Purchaser severally, and not
jointly, agrees to indemnify and hold harmless the Company, each of the
Guarantors, each of their respective directors, each of their respective
officers, and each person, if any, who controls the Company or the Guarantors
within the meaning of either the Securities Act or the Exchange Act, to the same
extent as the foregoing indemnity to each Initial Purchaser, but only with
reference to written information relating to such Initial Purchaser furnished to
the Company by or on behalf of such Initial Purchaser through the Representative
specifically for inclusion in the Preliminary Memorandum, the Disclosure Package
or the Final Memorandum or any Issuer Written Communication (or in any amendment
or supplement thereto). This indemnity agreement will be in addition to any
liability that any Initial Purchaser may otherwise have. The Company
acknowledges that the information set forth in the third, eighth and ninth
paragraphs under the heading “Plan of Distribution” in the Preliminary
Memorandum and the Final Memorandum constitute the only information furnished in
writing by or on behalf of the Initial Purchasers for inclusion in the
Preliminary Memorandum or the Final Memorandum or in any amendment or supplement
thereto.

(c)Notice and Procedure. Promptly after receipt by an indemnified party under
this Section 7 of notice of the commencement of any action, such indemnified
party will, if a claim in respect thereof is to be made against the indemnifying
party under this Section 7, notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party (i)
will not relieve it from liability under paragraph (a) or (b) of this Section 7
unless and to the extent it did not otherwise learn of such action and such
failure results in the forfeiture by the indemnifying party of substantial
rights and defenses and (ii) will not, in any

21

 

--------------------------------------------------------------------------------

 

event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or (b)
of this Section 7. The indemnifying party shall be entitled to appoint counsel
(including local counsel) of the indemnifying party’s choice at the indemnifying
party’s expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action; or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding.

(d)Contribution. In the event that the indemnity provided in paragraph (a) or
(b) of this Section 7 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other, severally agree to contribute to
the aggregate losses, claims, damages and liabilities (including legal or other
expenses reasonably incurred in connection with investigating or defending any
loss, claim, damage, liability or action) (collectively “Losses”) to which the
Company, the Guarantors and one or more of the Initial Purchasers may be subject
in such proportion as is appropriate to reflect the relative benefits received
by the Company and the Guarantors, on the one hand, and by the Initial
Purchasers on the other from the offering of the Securities; provided, however,
that in no case shall any Initial Purchaser be responsible under this Section 7
for any amount in excess of the purchase discount or commission applicable to
the Securities purchased by such Initial Purchaser hereunder. If the allocation
provided by the immediately preceding sentence is unavailable for any reason,
the Company and the Guarantors, on the one hand, and the Initial Purchasers, on
the other, severally shall contribute in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of the
Company and the Guarantors, on the one hand, and the Initial Purchasers, on the
other, in connection with the statements or omissions that resulted in such
Losses, as well as any other relevant equitable considerations. Benefits
received by the Company or the Guarantors shall be deemed to be equal to the
total net proceeds from the offering (before deducting expenses)

22

 

--------------------------------------------------------------------------------

 

received by it, and benefits received by the Initial Purchasers shall be deemed
to be equal to the total purchase discounts and commissions. Relative fault
shall be determined by reference to, among other things, whether any untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information provided by the Company or the
Guarantors, on the one hand, or the Initial Purchasers, on the other, the intent
of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The
Company, the Guarantors and the Initial Purchasers agree that it would not be
just and equitable if contribution were determined by pro rata allocation or any
other method of allocation that does not take account of the equitable
considerations referred to above. Notwithstanding the provisions of this
paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 7, each person who controls an
Initial Purchaser within the meaning of either the Securities Act or the
Exchange Act and each director, officer, employee, affiliate and agent of an
Initial Purchaser shall have the same rights to contribution as such Initial
Purchaser, and each person who controls the Company or the Guarantors within the
meaning of either the Securities Act or the Exchange Act and each officer and
director of the Company or the Guarantors shall have the same rights to
contribution as the Company and the Guarantors, subject in each case to the
applicable terms and conditions of this paragraph (d).

8. Effectiveness of Agreement. This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.

9. Termination. This Agreement shall be subject to termination in the absolute
discretion of the Representative, by notice given to the Company prior to
delivery of and payment for the Securities on the Closing Date, if at any time
prior to such time (i) trading in securities generally on The New York Stock
Exchange shall have been suspended or limited or minimum prices shall have been
established on such exchange; (ii) a banking moratorium shall have been declared
either by U.S. federal or New York State authorities; or (iii) there shall have
occurred any outbreak or escalation of hostilities, declaration by the United
States of a national emergency or war or other calamity or crisis the effect of
which on financial markets is such as to make it, in the sole judgment of the
Representative, impractical or inadvisable to proceed with the offering or
delivery of the Securities on the Closing Date as contemplated in the Disclosure
Package and the Final Memorandum (exclusive of any amendment or supplement
thereto).

10. Defaulting Initial Purchaser. If any one or more Initial Purchasers shall
fail to purchase and pay for any of the Securities agreed to be purchased by
such Initial Purchaser hereunder and such failure to purchase shall constitute a
default in the performance of its or their obligations under this Agreement, the
remaining Initial Purchasers shall be obligated severally to take up and pay for
(in the respective proportions which the principal amount of Securities set
forth opposite their names in Schedule 1 hereto bears to the aggregate principal
amount of Securities set forth opposite the names of all the remaining Initial
Purchasers) the Securities which the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase; provided, however, that in the event
that the aggregate principal amount of Securities which the defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase shall exceed 10%
of the aggregate principal amount of Securities set forth in Schedule 1 hereto,
the remaining Initial Purchasers shall have the right to purchase all, but shall
not be under any obligation to purchase any, of the Securities,

23

 

--------------------------------------------------------------------------------

 

and if such non-defaulting Initial Purchasers do not purchase all the
Securities, this Agreement will terminate without liability to any
non-defaulting Initial Purchaser or the Company. In the event of a default by
any Initial Purchaser as set forth in this Section 10, the Closing Date shall be
postponed for such period, not exceeding five Business Days, as the
Representative shall determine in order that the required changes in the Final
Memorandum or in any other documents or arrangements may be effected. Nothing
contained in this Agreement shall relieve any defaulting Initial Purchaser of
its liability, if any, to the Company or any non-defaulting Initial Purchaser
for damages occasioned by its default hereunder.

11. Payment of Expenses.

(a)The Company and the Guarantors agree, whether or not the transactions
contemplated by this Agreement are consummated or this Agreement is terminated,
to pay all expenses, costs, fees and taxes incident to and in connection with
(i) the authorization, issuance, sale and delivery of the Securities to be sold
by the Company and the Guarantors and any stamp duties, transfer or other taxes
payable in that connection; (ii) the preparation and printing of the Preliminary
Memorandum, the Final Memorandum, any Issuer Written Communication, and any
amendment or supplement thereto; (iii) the distribution of the Preliminary
Memorandum, the Final Memorandum, any Issuer Written Communication, and any
amendment or supplement thereto, or any document incorporated by reference
therein, all as provided in this Agreement; (iv) the production and distribution
of this Agreement, any supplemental agreement among Initial Purchasers, and any
other related documents in connection with the offering, purchase, sale and
delivery of the Securities; (v) the qualification of the Securities under state
securities laws and the preparation, printing and distribution of a Blue Sky
Memorandum (including related reasonable fees and expenses of counsel to the
Initial Purchasers); (vi) the investor presentations, any pre-marketing
activities or any “road show” undertaken in connection with the marketing of the
Securities, including, without limitation, reasonable expenses associated with
any electronic road show; (vii) the fees and expenses of the Company’s
accountants, the fees and expenses of counsel for the Company and the fees and
expenses of counsel for the Initial Purchasers; (viii) the fees and expenses of
the Trustee; and (ix) all other costs and expenses incident to the performance
of the obligations of the Company pursuant to this Agreement. Except as provided
in this Section 11, the Initial Purchasers shall pay their own costs and
expenses (excluding the fees and expenses of their counsel), any transfer taxes
on resale of the Securities by them and the expenses of advertising any offering
of the Securities made by the Initial Purchasers.

(b)If the sale of the Securities provided for herein is not consummated because
any condition to the obligations of the Initial Purchasers set forth in Section
6 hereof is not satisfied, because of any termination pursuant to Section 9
hereof or because of any refusal, inability or failure on the part of the
Company to perform any agreement herein or comply with any provision hereof
other than by reason of a default by any of the Initial Purchasers, the Company
will reimburse the Initial Purchasers severally through the Representative on
demand for all expenses (including reasonable fees and disbursements of counsel)
that shall have been incurred by them in connection with the proposed purchase
and sale of the Securities.

12. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the indemnified persons
referred to in Section 8 hereof

24

 

--------------------------------------------------------------------------------

 

and their respective successors, and, except as expressly set forth in Section
5(i) hereof, no other person will have any right or obligation hereunder.

13. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company,
the Guarantors or its or their officers and of the Initial Purchasers set forth
in or made pursuant to this Agreement will remain in full force and effect,
regardless of any investigation made by or on behalf of the Initial Purchasers
or the Company or any of the indemnified persons referred to in Section 7
hereof, and will survive delivery of and payment for the Securities. The
provisions of Sections 7 and 11 hereof shall survive the termination or
cancellation of this Agreement.

14. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; and (d) the term “significant subsidiary” has the meaning
set forth in Rule 1-02 of Regulation S-X under the Exchange Act.

15. No Fiduciary Duty. The Company and the Guarantors hereby acknowledge that
(a) the purchase and sale of the Securities pursuant to this Agreement is an
arm’s-length commercial transaction between the Company and the Guarantors, on
the one hand, and the Initial Purchasers and any affiliate through which it may
be acting, on the other, (b) the Initial Purchasers are acting as principal and
not as an agent or fiduciary of the Company and the Guarantors and (c) the
Company’s engagement of the Initial Purchasers in connection with the offering
and the process leading up to the offering is as independent contractors and not
in any other capacity. Furthermore, the Company and the Guarantors agree that
they are solely responsible for making its own judgments in connection with the
offering (irrespective of whether any of the Initial Purchasers has advised or
is currently advising the Company or the Guarantors on related or other
matters). The Company and the Guarantors agree that they will not claim that the
Initial Purchasers have rendered advisory services of any nature or respect, or
owe an agency, fiduciary or similar duty to the Company or the Guarantors, in
connection with such transaction or the process leading thereto.

16. Miscellaneous.

(a)Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by the Representative on behalf of the Initial
Purchasers, and any such action taken by the Representative shall be binding
upon the Initial Purchasers.

(b)Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to Goldman Sachs & Co. LLC, 200 West Street, New York,
New York 10282-2198, Attention: Registration Department. Notices to the Company
shall be delivered or sent by mail to 1700 Lincoln Street, Suite 2800, Denver,
Colorado 80203, Attention: Legal Department, or by facsimile transmission to
(303) 623-3628, in any case with a copy to Arnold & Porter LLP, 370 Seventeenth
Street, Suite 4400, Denver, Colorado 80202, Attention: Ronald R. Levine II.

25

 

--------------------------------------------------------------------------------

 

(c)Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(d)Waiver of Jury Trial. The Company and the Initial Purchasers hereby
irrevocably waive, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

(e)Counterparts. This Agreement may be signed in counterparts (which may include
counterparts delivered by any standard form of telecommunication), each of which
shall be an original and all of which together shall constitute one and the same
instrument.

(f)Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(g)Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

(h)Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Initial
Purchasers, or any of them, with respect to the subject matter hereof.

 

26

 

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Company and the several Initial Purchasers.

Very truly yours,

 

 

 

RESOLUTE ENERGY CORPORATION

 

 

 

 

 

By:

 

/s/ Theodore Gazulis

 

 

Name: 

 

Theodore Gazulis

 

 

Title:          

 

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

RESOLUTE NATURAL RESOURCES COMPANY, LLC

 

 

 

 

 

By:

 

/s/ Theodore Gazulis

 

 

Name: 

 

Theodore Gazulis

 

 

Title:          

 

Executive Vice President and Chief Financial Officer

 

 

 

WYNR, LLC

 

 

 

 

 

By:

 

/s/ Theodore Gazulis

 

 

Name: 

 

Theodore Gazulis

 

 

Title:          

 

Executive Vice President and Chief Financial Officer

 

 

 

BWNR, LLC

 

 

 

 

 

By:

 

/s/ Theodore Gazulis

 

 

Name: 

 

Theodore Gazulis

 

 

Title:          

 

Executive Vice President and Chief Financial Officer

 

 

 

RESOLUTE WYOMING, INC.

 

 

 

 

 

By:

 

/s/ Theodore Gazulis

 

 

Name: 

 

Theodore Gazulis

 

 

Title:          

 

Executive Vice President and Chief Financial Officer

 

 

 



[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------

 

 

 

HICKS ACQUISITION COMPANY I, INC.

 

 

 

 

 

By:

 

/s/ Theodore Gazulis

 

 

Name: 

 

Theodore Gazulis

 

 

Title:          

 

Executive Vice President and Chief Financial Officer

 

 

 

 

RESOLUTE NORTHERN ROCKIES, LLC

 

 

 

 

 

By:

 

/s/ Theodore Gazulis

 

 

Name: 

 

Theodore Gazulis

 

 

Title:          

 

Executive Vice President and Chief Financial Officer

 

 

 

RESOLUTE NATURAL RESOURCES SOUTHWEST, LLC

 

 

 

 

 

By:

 

/s/ Theodore Gazulis

 

 

Name: 

 

Theodore Gazulis

 

 

Title:          

 

Executive Vice President and Chief Financial Officer

 

 

 




[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------

 

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

 

By: GOLDMAN SACHS & CO. LLC

 

By:/s/ Shakhi Majumdar

Name:Shakhi Majumdar

Title:Vice President

 

 

For itself and the other several Initial Purchasers named in Schedule 1 to the
foregoing Agreement.

 

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

Initial Purchasers

Initial Purchasers

Principal Amount of Securities to be Purchased

 

 

Goldman Sachs & Co. LLC

$75,000,000

 

 

Total

$75,000,000

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2

Guarantors

Resolute Natural Resources Company, LLC

WYNR, LLC

BWNR, LLC

Resolute Wyoming, Inc.

Hicks Acquisition Company I, Inc.

Resolute Northern Rockies, LLC

Resolute Natural Resources Southwest, LLC

 

 

 

--------------------------------------------------------------------------------

 

ANNEX A

Written Communication

Pricing Term Sheet

 

 

--------------------------------------------------------------------------------

 

ANNEX B

Pricing Term Sheet

 

 

--------------------------------------------------------------------------------

 

Pricing Term Sheet, dated April 5, 2018
to Preliminary Offering Memorandum, dated April 5, 2018
Strictly Confidential

Resolute Energy Corporation

This pricing term sheet is qualified in its entirety by reference to Resolute
Energy Corporation’s Preliminary Offering Memorandum dated April 5, 2018 (the
“Preliminary Offering Memorandum”). The information in this pricing term sheet
supplements the Preliminary Offering Memorandum and updates and supersedes the
information in the Preliminary Offering Memorandum to the extent it is
inconsistent with the information in the Preliminary Offering Memorandum. Terms
used and not defined herein have the meanings assigned in the Preliminary
Offering Memorandum.

$75,000,000 – 8.50% Senior Notes due 2020

Issuer:

Resolute Energy Corporation

Security Description:

$75,000,000 aggregate principal amount of 8.50% Senior Notes due 2020 (the
“Notes”) issued pursuant to the indenture, dated as of April 25, 2012

Guarantors:

On the issue date, the Notes will be guaranteed on a senior unsecured basis by
all subsidiaries of the Issuer that guarantee the existing 8.50% notes.

Distribution:

Rule 144A and Regulation S with registration rights

Gross Proceeds:

$74,632,500

Coupon:

8.50%

Maturity:

May 1, 2020

Issue Price:

99.51% of face amount, plus accrued and unpaid interest from and including
November 1, 2017. Accrued interest on the Notes must be paid by the purchasers
of the Notes from and including November 1, 2017, to, but excluding, the date of
the issuance of the Notes.

Yield to Maturity:

8.76%

Spread to Benchmark Treasury:

+641 basis points

 

--------------------------------------------------------------------------------

 

Benchmark Treasury:

UST 3.500% due May 15, 2020

Interest Payment Dates:

May 1 and November 1, commencing May 1, 2018

Interest Record Dates:

April 15 and October 15

Optional Redemption:

On or after:Price

 

May 1, 2017102.125%
May 1, 2018 and thereafter100.000%
in each case, plus accrued and unpaid interest

Change of Control:

Putable at 101% of principal amount, plus accrued and unpaid interest

Trade Date:

April 5, 2018

Settlement Date:

April 9, 2018 (T+2)

CUSIP:

144A: 76116A AG3
Reg S: U76174 AF5

ISIN:

144A: US76116AAG31
Reg S: USU76174AF55

On the issue date, the Notes will have different CUSIP and ISIN numbers from the
existing 8.50% notes. Upon the consummation of the exchange offer as described
in the Preliminary Offering Memorandum, the CUSIP and ISIN numbers for the Notes
will be automatically merged with the CUSIP and ISIN numbers for the existing
8.50% notes, at which point we expect that the Notes will be fungible with the
existing 8.50% notes.

Denominations/Multiple:

$2,000 and integral multiples of $1,000 in excess thereof

Ratings*:

Caa1 / B- / B+ (Moody’s / S&P / Fitch)

Sole Book-Running Manager:

Goldman Sachs & Co. LLC

________________

* A securities rating is not a recommendation to buy, sell or hold securities
and may be subject to revision or withdrawal at any time.


 

--------------------------------------------------------------------------------

 

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these Notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

This communication does not constitute an offer to sell or a solicitation of an
offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

The offer and sale of the Notes is being made, and this communication is being
distributed, solely to persons reasonably believed to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act of 1933,
as amended (the “Securities Act”), and outside the United States to non-U.S.
persons in compliance with Regulation S under the Securities Act. The offer and
sale of the Notes have not been and will not be registered under the Securities
Act or the securities laws of any other jurisdiction. The Notes may not be
offered or sold, except as described above, within the United States or to U.S.
persons.

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another communication system.

 

 

 

--------------------------------------------------------------------------------

 

ANNEX C

Significant Subsidiaries

Resolute Natural Resources Company, LLC

WYNR, LLC

BWNR, LLC

Resolute Wyoming, Inc.

Hicks Acquisition Company I, Inc.

Resolute Northern Rockies, LLC

Resolute Natural Resources Southwest, LLC

 

 

 